This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished decisions. Please also note that
     this electronic decision may contain computer-generated errors or other deviations from the official
     paper version filed by the Supreme Court and does not include the filing date.

 1          IN THE SUPREME COURT OF THE STATE OF NEW MEXICO


 2 Opinion Number:

 3 Filing Date: June 20, 2013


 4 STATE OF NEW MEXICO,

 5          Plaintiff-Appellee,

 6 v.                                                                     NO. 32,829

 7 AARON DAUGHERTY,

 8          Defendant-Appellant.


 9 ORIGINAL PROCEEDING ON CERTIORARI
10 Ralph D. Shamas, District Judge


11 McGarry Law Office
12 Kathleen McGarry
13 Glorieta, NM

14 for Appellant


15 Gary K. King, Attorney General
16 M. Victoria Wilson, Assistant Attorney General
17 Santa Fe, NM
 1 for Appellee


 2 Mary Lynne Newell
 3 Silver City, NM

 4 for Amicus Curiae
 5 New Mexico District Attorneys’ Association


 6                                      DECISION

 7 KENNEDY, Justice, sitting by designation.

 8   {1}   On October 22, 2010, a jury convicted Defendant Aaron Daugherty of first-

 9 degree murder in the shooting deaths of his girlfriend, Valerie York, and her friend,

10 Mark Koenig. The district court sentenced Daugherty to two consecutive life

11 sentences, thus giving this Court exclusive jurisdiction to hear his direct appeal. See

12 N.M. Const. art. VI, § 2 (“Appeals from a judgment of the district court imposing a

13 sentence of death or life imprisonment shall be taken directly to the supreme court.”);

14 accord Rule 12-102(A)(1) NMRA.

15   {2}   Defendant argues that (1) the district court erred in instructing the jury on

16 felony murder as an alternative theory to first-degree murder; (2) assuming there was

17 insufficient evidence to support a felony murder conviction, the general verdict was

18 tainted and must be overturned; (3) there was insufficient evidence to convict



                                              2
 1 Defendant of willful and deliberate first-degree murder; and (4) the district court

 2 abused its discretion in sentencing Defendant to consecutive sentences rather than

 3 concurrent sentences.

 4   {3}   We find no error or abuse of discretion by the district court. Because we find

 5 that there was sufficient evidence for a jury to find Defendant guilty of felony murder

 6 and of willful and deliberate murder, we do not reach the issue of whether the jury’s

 7 general verdict for first-degree murder would have to be overturned if there had been

 8 insufficient evidence to support a felony murder conviction. This appeal raises no

 9 novel issues of law, and we therefore issue this unpublished decision affirming

10 Defendant’s convictions and sentences pursuant to Rule 12-405(B) NMRA.

11 I.      BACKGROUND

12   {4}   The following evidence was presented at trial. Just before 3:00 a.m. on June

13 13, 2009, a New Mexico State Police officer on patrol in Roswell, New Mexico, heard

14 the sound of gunshots in a residential neighborhood. Officers also received a call that

15 someone had fired a gun into a mobile home in the area. When officers arrived at the

16 mobile home, they found Valerie York and Mark Koenig dead due to gunshot wounds.

17 York’s body was found slumped across the doorway of the mobile home, and

18 Koenig’s was found inside the mobile home a few feet away from York’s.



                                              3
 1   {5}   Defendant and York had been in a relationship for approximately two years

 2 prior to the murders, and they had a son together. On the day of the killings,

 3 Defendant picked York up at work and was intending to watch movies at home with

 4 her. Instead, York told him she was going to Koenig’s, and Defendant remained at

 5 home with the couple’s son. Defendant woke up late that night to find that York had

 6 not returned home, and he proceeded to walk to Koenig’s mobile home where he

 7 witnessed York and Koenig kissing on the porch. Enraged, Defendant began walking

 8 home and sent York a text message asking, “Are you finished kissing him yet?” In

 9 a post-arrest interview, Defendant told officers he tried to calm down on the walk

10 home, and then smoked a cigarette and paced around his house. Defendant then

11 exchanged several more text messages with York, and he claimed that her responses

12 led him to believe she and Koenig had engaged in sexual relations.1 Defendant

13 claimed he “clicked,” retrieved his gun from a shelf inside his closet, loaded it with




          1
13          Defendant and York exchanged the following messages:
14        York: “Yeah. And it happened. . . . [w]hat can I say?”
15        Defendant: “[F]ucking why?”
16        York: “Honestly, because he showed me some attention.”
17 (The dialogue is taken from the transcript of Defendant’s testimony and may not
18 reflect the punctuation as it appeared in the text messages.)

                                             4
 1 ammunition he kept in his car, and drove back to Koenig’s mobile home.2

 2   {6}   When Defendant arrived at Koenig’s mobile home, he walked towards York,

 3 cocked the gun, shot at her, and missed. Defendant cocked the gun again and shot

 4 York, then cocked it once more and shot at Koenig. Defendant then entered the

 5 mobile home and shot each victim again. The evidence showed that each victim

 6 sustained two shots, but the sequence of the shots could not be inferred from the

 7 evidence. York was shot twice in the head, and Koenig was shot once in the head and

 8 once in the neck. The State’s forensic pathologist testified that although all four shots

 9 were likely fatal, the evidence was inconclusive as to whether Defendant fired the fatal

10 shots before or after he entered the mobile home.

11   {7}   After entering the mobile home and firing the second set of shots, Defendant

12 looked at two witnesses who were in the home, told them he had no problems with

13 them, and walked out. Defendant drove home, picked up his son, and left for his

14 mother’s house in Las Cruces, New Mexico. One of the witnesses called police,

15 identified Defendant as the shooter, and provided a description of Defendant’s car.



           2
19           The parties dispute whether the gun was loaded before Defendant pulled it
20   from his closet and headed to Koenig’s home. Defendant’s initial statement to the
21   police indicates that he kept the gun unloaded, but at trial he claimed that he kept the
22   gun loaded and that he was interrupted during his police interview before he had time
23   to clarify that fact for officers.

                                                5
 1 When officers stopped Defendant, Defendant told them, “I did it. I shot them.”

 2   {8}   At trial, the State alleged first-degree murder under the alternate theories of

 3 willful and deliberate murder and felony murder. The defense called a forensic

 4 psychologist who testified that Defendant was overwhelmed with emotion and was

 5 therefore provoked into committing the killings. She further testified that Defendant

 6 did not have a total loss of self control at the time of the shootings but that he “was not

 7 in good control.” In rebuttal, the State called a forensic psychologist who testified that

 8 Defendant’s actions were premeditated and that the shootings were preceded and

 9 accompanied by a series of deliberate and purposeful actions that “required some

10 thought and . . . some planning.” The psychologist based these conclusions on

11 Defendant’s previous self-mutilation and on his comments and acts of rage related to

12 York’s previous infidelity. The psychologist further testified that Defendant had

13 passed up several opportunities to stop his actions and had persisted, culminating in

14 the final shots he fired on his way out the door to make sure the victims were dead.

15   {9}   At trial, the jury was instructed on felony murder, with aggravated burglary as

16 the predicate felony, and alternatively on willful and deliberate murder with step-

17 down instructions for second-degree murder and voluntary manslaughter. The jury

18 found Defendant guilty of two counts of first-degree murder under a general verdict



                                                6
 1 form, and the district court sentenced Defendant to two consecutive sentences of thirty

 2 years to life in prison. This direct appeal followed.

 3 II.      THE FELONY MURDER INSTRUCTION

 4   {10}   Defendant argues the “trial court erred in instructing the jury on felony murder

 5 as an alternative theory of first degree murder.” He argues that the State failed to

 6 present sufficient evidence of causation of death to justify instructing the jury on

 7 felony murder so that consequently aggravated burglary is not an appropriate

 8 predicate to felony murder in this case. Defendant argues that the burglary was not

 9 a factual predicate to the murder because “either of the two shots to each victim would

10 have been fatal” and “[t]he victims were most likely already dead when [Defendant]

11 entered the trailer for the second shots.” Defendant further maintains that the State

12 did not prove the aggravated burglary because “nothing [in the evidence] indicated

13 that [Defendant] went over to the trailer of the victim with an intent to commit

14 burglary.”

15   {11}   New Mexico’s felony murder doctrine is based on the idea that “a killing in the

16 commission or attempted commission of a felony is deserving of more serious

17 punishment than other killings in which the killer’s mental state might be similar but

18 the circumstances of the killing are not as grave.” See State v. Ortega, 112 N.M. 554,



                                                7
 1 565, 817 P.2d 1196, 1207 (1991), abrogated on other grounds as recognized by

 2 Kersey v. Hatch, 2010-NMSC-020, ¶ 17, 148 N.M. 381, 237 P.3d 683. Felony murder

 3 consists of a second-degree murder committed in the course of a dangerous felony.

 4 See State v. Campos, 1996-NMSC-043, ¶ 17, 122 N.M. 148, 921 P.2d 1266; NMSA

 5 1978, § 30-2-1(A)(2)(1994). “[T]he legislature has elected to treat this species of

 6 second-degree murder as murder in the first degree.” State v. Nieto, 2000-NMSC-031,

 7 ¶ 13, 129 N.M. 688, 12 P.3d 442.

 8   {12}   “‘[W]ithout sufficient provocation’ is an essential element of second-degree

 9 murder [and therefore of felony murder] when the jury is instructed on voluntary

10 manslaughter as a potential lesser-included offense.” State v. Swick, 2012-NMSC-

11 018, ¶ 55, 279 P.3d 747. And as we recently held in State v. Benjamin Montoya,

12 2013-NMSC-020, ¶ 20, __ P.3d __, “lack of provocation [is] as much an element of

13 second-degree murder as an included offense of felony murder as it [is] of stand-alone

14 second-degree murder.” At trial, the district court instructed the jury on voluntary

15 manslaughter as a step-down to willful and deliberate murder. As a preliminary

16 matter, we note that Defendant did not request a felony murder instruction including

17 the element “without sufficient provocation,” and he never raised the issue on appeal.

18 Regardless, we review for fundamental error and conclude that there was insufficient



                                              8
 1 evidence of provocation to entitle Defendant to such an instruction. See State v. Stills,

 2 1998-NMSC-009, ¶¶ 36-37, 125 N.M. 66, 957 P.2d 51 (recognizing the principle that

 3 “[m]ere sudden anger or heat of passion will not reduce the killing from murder to

 4 manslaughter” and that in order to justify giving a voluntary manslaughter instruction

 5 the trial judge must determine not only that was there evidence Defendant was

 6 adequately provoked into a loss of self control but that an “ordinary person of average

 7 disposition” in the same situation would have suffered a loss of self control (internal

 8 quotation marks and citation omitted)); see also UJI 14-222 NMRA (“The

 9 provocation must be such as would affect the ability to reason and to cause a

10 temporary loss of self control in an ordinary person of average disposition.”).

11   {13}   The evidence in this case did not create a jury issue on either of the essential

12 elements necessary to justify a jury instruction on whether an intentional homicide

13 could be lawfully mitigated from murder to manslaughter as a result of legally

14 sufficient provocation and loss of control. First, neither the testimony of Defendant’s

15 forensic psychologist nor any other evidence supported a theory that Defendant

16 personally was provoked into a loss of self control. The psychologist testified that

17 Defendant did not lose his self control; at most, he “was not in good control.” The

18 evidence was undisputed that, after witnessing York and Koenig kissing on the porch,



                                                9
 1 Defendant returned home, exchanged text messages with York, spent time thinking,

 2 retrieved his gun, drove to Koenig’s home with a loaded gun, parked his car, got out,

 3 walked to the mobile home, and methodically shot each victim—recocking his gun

 4 after each shot and concluding by shooting each victim a final time, ensuring that

 5 neither could survive. Second and of equal importance, there was no evidence or

 6 reasonable inference from the evidence that those same circumstances would have

 7 provoked an ordinary person of average disposition into a loss of self control.

 8   {14}   We address the district court’s denial of Defendant’s motion for a directed

 9 verdict and consider the sufficiency of the State’s evidence that the aggravated

10 burglary was a proximate cause of both murders. We then turn to a discussion of

11 whether aggravated burglary is an appropriate predicate to felony murder.

12 A.       The District Court Did Not Err in Denying Defendant’s Motion for a
13          Directed Verdict.

14   {15}   The district court instructed the jury that in order to find Defendant guilty of

15 felony murder with the predicate felony of aggravated burglary, the jury had to find

16 the following beyond a reasonable doubt: (1) Defendant committed aggravated

17 burglary under circumstances or in a manner dangerous to human life, (2) Defendant

18 caused the death of each victim during the commission of the aggravated burglary, (3)

19 Defendant did so with the intent to kill or knew his acts created a strong probability


                                               10
 1 of death or great bodily harm, and (4) this happened in New Mexico on or about the

 2 date specified in the criminal information. See UJI 14-202 NMRA; see also UJI 14-

 3 1632 NMRA. The crime of aggravated burglary requires “the unauthorized entry of

 4 any . . . dwelling . . . with intent to commit any felony or theft therein.” NMSA 1978,

 5 § 30-16-4 (1963). The person must either be armed with a deadly weapon, arm

 6 himself with a deadly weapon after entering, or commit a battery upon any person

 7 while in such place or in entering or leaving such place. Id.

 8   {16}   Defendant challenges the sufficiency of the evidence establishing causation and

 9 intent. Defendant essentially argues that the district court erred in denying his motion

10 for a directed verdict, given that one view of the evidence would not support a felony

11 murder conviction.

12   {17}   “We review denials of directed verdicts by asking whether sufficient evidence

13 was adduced to support the underlying charge.” State v. Johnson, 2010-NMSC-016,

14 ¶ 57, 148 N.M. 50, 229 P.3d 523 (internal quotation marks and citation omitted).

15          The test for sufficiency of the evidence is whether substantial evidence
16          of either a direct or circumstantial nature exists to support a verdict of
17          guilt beyond a reasonable doubt with respect to every element essential
18          to a conviction. . . . [W]e view the evidence as a whole and indulge all
19          reasonable inferences in favor of the jury’s verdict while at the same
20          time asking whether any rational trier of fact could have found the
21          essential elements of the crime beyond a reasonable doubt.



                                               11
 1 Id. (internal quotation marks and citation omitted). Where a jury’s verdict is

 2 supported by substantial evidence, the existence of evidence contrary to the verdict

 3 does not require a directed verdict or a reversal of a conviction. See id. ¶¶ 58-59.

 4   {18}   Defendant argues that the testimony of the forensic pathologist established that

 5 the victims were likely already dead before Defendant entered Koenig’s mobile home.

 6 This argument fails, given that the pathologist testified that, although all four shots

 7 were probably fatal, the first shots on each victim may not have been immediately

 8 fatal. Even if Defendant’s first shots at the victims would ultimately have been fatal,

 9 Defendant’s subsequent acts to hasten their deaths still establish causation and amount

10 to murder. See State v. Adam Montoya, 2003-NMSC-004, ¶ 19, 133 N.M. 84, 61 P.3d

11 793 (“An individual may be a legal cause of death even though other significant

12 causes significantly contributed to the cause of death.”).3

13   {19}   The State also presented sufficient evidence to prove that Defendant entered the

14 mobile home and shot at the victims with the intent to kill or that he knew his acts

15 created a strong probability of death or great bodily harm. In determining whether the


            3
16          Additionally, the felony murder analysis is the same whether or not the first
17   shots were fatal. The State presented sufficient evidence to prove, beyond a
18   reasonable doubt, that Defendant entered Koenig’s mobile home while armed with a
19   deadly weapon and with the intent to commit a battery on each of the victims. The
20   predicate crime of aggravated burglary was therefore complete at the time Defendant
21   crossed the threshold of the mobile home. Section 30-16-4.

                                               12
 1 Defendant made a calculated judgment to kill York and Koenig, the jury was

 2 permitted to infer intent from circumstantial evidence, as direct evidence of a

 3 defendant’s state of mind is not required.           See State v. Nathaniel Duran,

 4 2006-NMSC-035, ¶ 7, 140 N.M. 94, 140 P.3d 515 (“Intent is subjective and is almost

 5 always inferred from other facts in the case, as it is rarely established by direct

 6 evidence.” (internal quotation marks and citation omitted)). Defendant testified that

 7 when he went to shoot York and Koenig, he was aiming to kill them, stating, “[I]f I’m

 8 shooting at something, I’m shooting to kill.” Defendant’s testimony as well as the

 9 testimony of witnesses also established that Defendant inflicted potentially fatal

10 wounds on his victims before stepping inside the mobile home to shoot them again.

11 See State v. Flores, 2010-NMSC-002, ¶¶ 21-22, 147 N.M. 542, 226 P.3d 641 (finding

12 an attempt at “overkill” among the evidence sufficient to uphold a finding of intent).

13 These facts support a reasonable inference that Defendant entered the mobile home

14 and fired the second set of shots in order to ensure his victims were dead.

15   {20}   We conclude that the State presented sufficient evidence at trial to prove that

16 Defendant committed aggravated burglary in a manner dangerous to human life, that

17 the aggravated burglary was a proximate cause of the murders, and that Defendant

18 entered the mobile home with the intent to shoot and kill the victims once he was



                                              13
 1 inside. Because there was sufficient evidence for a jury to find beyond a reasonable

 2 doubt that the Defendant fired the fatal shots after he entered the mobile home and that

 3 he did so with the intent to kill his victims, we hold that the district court did not err

 4 in denying Defendant’s motion for a directed verdict.

 5 B.       Using Aggravated Burglary as a Predicate Crime to Felony Murder Did
 6          Not Violate the Collateral Felony Doctrine.

 7   {21}   This Court requested supplemental briefing to address Defendant’s argument

 8 that he did not have the requisite intent to support convictions on the State’s felony

 9 murder theory. Specifically, we asked for briefing on the question of whether

10 aggravated burglary is a permissible collateral felony for felony murder, even in cases

11 where the crime intended to be committed upon unauthorized entry of the structure

12 is the same murder that forms the basis of the felony murder conviction.

13   {22}   Under the collateral felony doctrine, a person cannot be tried for felony murder

14 if the predicate felony is a lesser included offense of second-degree murder. See

15 Campos, 1996-NMSC-043, ¶ 19 (“[T]he appropriate limitation imposed by the

16 collateral-felony doctrine in New Mexico is simply that the predicate felony cannot

17 be a lesser-included offense of second-degree murder.”). In determining whether the

18 collateral felony requirement is met, New Mexico courts must determine whether the

19 predicate felony is a lesser-included offense of second-degree murder. See Campos


                                               14
 1 v. Bravo, 2007-NMSC-021, ¶ 11, 141 N.M. 801, 161 P.3d 846. Facing a related

 2 challenge based on the collateral felony doctrine, this Court outlined the proper

 3 approach, noting that we are “require[d] . . . to look not to the nature of the act, but

 4 rather to whether the legislature intended that a particular felony should be able to

 5 serve as a predicate to felony murder.” Id. ¶¶ 14-15 (internal quotation marks and

 6 citation omitted) (holding that the use of aggravated burglary as predicate felony to

 7 felony murder did not violate the collateral felony doctrine, even though the factor

 8 raising simple burglary to aggravated burglary was the conduct underlying second-

 9 degree murder).

10   {23}   Applying the strict elements test, we find that the crime of aggravated burglary

11 is an appropriate predicate to felony murder. Because it is possible to commit second-

12 degree murder without ever committing aggravated burglary, it is clear to us that the

13 felony murder statute does not prohibit aggravated burglary from being used as the

14 predicate to felony murder in this case. That is, each crime has at least one element

15 which the other lacks. See id. ¶ 15 (citing NMSA 1978, § 30-16-3 (1971)) (stating

16 that two elements of burglary never contained in second-degree murder are (1) the

17 unauthorized entry of a structure, and (2) the intent to commit a felony therein).4


         4
15         The State argues that “[e]ven if the strict elements test is not applied in the
16 abstract and, instead, the elements are viewed in light of the State’s theory of guilt, the

                                               15
 1 Therefore, we hold that the district court did not violate the collateral felony doctrine

 2 in using aggravated burglary as a predicate crime to the felony murders.

 3 III.     SUFFICIENCY OF THE EVIDENCE

 4   {24}   Defendant argues that there was insufficient evidence to establish beyond a

 5 reasonable doubt that he shot York and Koenig with the deliberate intent to kill them.

 6 Defendant claims that the evidence “support[s] a rash and impulsive crime as a result

 7 of discovered infidelity” but that his actions did not constitute willful and deliberate

 8 first-degree murder.

 9   {25}   “Our substantial evidence review of the sufficiency of the evidence to support

10 a conviction must take into account both the jury’s fundamental role as factfinder in

11 our system of justice and the independent responsibility of the courts to ensure that

12 the jury’s decisions are supportable by evidence in the record, rather than mere guess

13 or conjecture.” Flores, 2010-NMSC-002, ¶ 2. “The test for sufficiency of the

14 evidence is whether substantial evidence of either a direct or circumstantial nature

15 exists to support a verdict of guilty beyond a reasonable doubt with respect to every



15   aggravated burglary . . . is a proper predicate for felony murder.” The State aptly
16   notes that, even given shared intent between burglary and second-degree murder,
17   burglary requires unauthorized entry of a dwelling, which is not an element of second-
18   degree murder, and second-degree murder requires the killing, which is not an element
19   of burglary.

                                              16
 1 element essential to a conviction.” State v. Riley, 2010-NMSC-005, ¶ 12, 147 N.M.

 2 557, 226 P.3d 656 (internal quotation marks and citation omitted), overruled on other

 3 grounds by Benjamin Montoya, 2013-NMSC-020, ¶ 54. This Court “view[s] the

 4 evidence in the light most favorable to the guilty verdict, indulging all reasonable

 5 inferences and resolving all conflicts in the evidence in favor of the verdict.” State v.

 6 Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176.

 7   {26}   With the above guidelines in mind, we address Defendant’s challenge. Because

 8 Defendant admitted to killing the victims, we need only to consider whether he did so

 9 with the deliberate intention of taking their lives. See NMSA 1978, § 30-2-1(A)(1)

10 (1994); see also State v. Adonis, 2008-NMSC-059, ¶ 14, 145 N.M. 102, 194 P.3d 717

11 (distinguishing between first- and second-degree murder based on the level of intent

12 that must be proved).5 “‘The word deliberate means arrived at or determined upon as

13 a result of careful thought and the weighing of the consideration for and against the

14 proposed course of actions.’” State v. Largo, 2012-NMSC-015, ¶ 32, 278 P.3d 532;

15 see UJI 14-201. Although deliberate intent requires a “‘calculated judgment’” to kill,



            5
16           The district court instructed the jury that, in order to find Defendant guilty of
17   first-degree murder, it had to find beyond a reasonable doubt that (1) Defendant killed
18   the victims, (2) he did so with the deliberate intention of taking their lives, and (3) this
19   happened in New Mexico on or about the date specified in the criminal information.
20   See § 30-2-1; accord UJI 14-201 NMRA.

                                                 17
 1 the weighing required for deliberate intent “‘may be arrived at in a short period of

 2 time.’” Largo, 2012-NMSC-015, ¶ 32; see UJI 14-201.

 3   {27}   In Cunningham, this Court upheld a conviction for willful and deliberate

 4 murder because the defendant shot the victim with one gun, retrieved a different gun,

 5 and shot the victim a second time. See 2000-NMSC-009, ¶¶ 25, 28. This evidence

 6 contributed to our holding that “[a] reasonable juror could have concluded that this

 7 was an act of a man who had decided as a result of careful thought and the weighing

 8 of the consideration that he was going to take the life of [the victim] . . . by firing the

 9 final shot” while the victim was incapacitated and defenseless. Id. ¶ 28 (internal

10 quotation marks and citation omitted).

11   {28}   In this case, Defendant also shot and hit his victims before taking additional

12 steps and then firing another shot at each of them. It was reasonable for the jury to

13 infer deliberate intent from this second round of coup de grace (kill shots), see, e.g.,

14 Flores, 2010-NMSC-002, ¶¶ 21-22 (citing multiple examples of juries’ inferences of

15 deliberate intent); and, because Defendant took the same steps with each killing, it was

16 reasonable for the jury to infer deliberate intent for each of them. Defendant also

17 testified that, after seeing the victims kissing, he walked home, smoked a cigarette,

18 and exchanged text messages with York before retrieving his gun and driving back to



                                               18
 1 Koenig’s mobile home. This series of events implies premeditation and deliberation.

 2 Defendant had many opportunities to cool down but, despite this, persisted in

 3 gathering his weapon and driving back to Koenig’s mobile home before shooting his

 4 defenseless victims. See State v. Begay, 1998-NMSC-029, ¶¶ 45-46, 125 N.M. 541,

 5 964 P.2d 102 (recognizing the fact that the defendant took steps to arm himself as

 6 evidence to uphold a finding of deliberation).

 7   {29}   The jury was free to reject Defendant’s argument that he acted out of emotional

 8 distress and not as a result of premeditation and deliberation. Examining the

 9 testimony and physical evidence in the light most favorable to the jury’s verdict, we

10 find that there was sufficient evidence to convict Defendant of willful and deliberate

11 first-degree murder notwithstanding the existence of a contrary view of the evidence.

12 See Cunningham, 2000-NMSC-009, ¶ 30 (“We will not substitute our judgment for

13 that of the trier of fact as long as there is sufficient evidence to support the verdict.”).

14 IV.      CONSECUTIVE SENTENCES

15   {30}   Defendant argues that the district court abused its discretion in imposing

16 consecutive sentences because it failed to consider the mitigating evidence, including

17 Defendant’s past military service, the fact that he lacked a criminal record, his

18 devotion to his child, his age, and his remorse.



                                                19
 1   {31}   We review the district court’s sentencing for abuse of discretion. See State v.

 2 Bonilla, 2000-NMSC-037, ¶ 6, 130 N.M. 1, 15 P.3d 491. “Judicial discretion is

 3 abused if the action taken by the trial court is arbitrary or capricious. . . . Such abuse

 4 of discretion will not be presumed; it must be affirmatively established.” Id. (internal

 5 quotation marks and citation omitted). “Apart from double jeopardy considerations,

 6 whether multiple sentences for multiple offenses run concurrently or consecutively is

 7 a matter resting in the sound discretion of the trial court.” State v. Allen, 2000-

 8 NMSC-002, ¶ 91, 128 N.M. 482, 994 P.2d 728 (internal quotation marks and citation

 9 omitted).

10   {32}   In this case, Defendant provides no citations to the record demonstrating that

11 the district court abused its discretion. We therefore deem the issue abandoned. State

12 v. Alonzo L. Duran, 91 N.M. 756, 759, 581 P.2d 19, 22 (1978) (“The burden is on

13 appellant to provide the necessary record in this Court.”), overruled on other grounds

14 by Gonzales v. State, 111 N.M. 363, 365 n.3, 805 P.2d 630, 632 n.3 (1991). We

15 conclude that Defendant has failed to establish that the district court’s sentencing

16 decision was arbitrary or capricious and hold that the district court did not abuse its

17 discretion in sentencing Defendant to consecutive sentences.

18 V.       CONCLUSION

19   {33}   For the reasons explained above, we affirm Defendant’s convictions and

                                               20
1 sentences for first-degree murder.

2   {34}   IT IS SO ORDERED.



3                                      ___________________________________
4                                      PAUL J. KENNEDY, Justice,
5                                      sitting by designation

6 WE CONCUR:



7 ___________________________________
8 PETRA JIMENEZ MAES, Chief Justice



 9 ___________________________________
10 RICHARD C. BOSSON, Justice



11 ___________________________________
12 EDWARD L. CHÁVEZ, Justice



13 ___________________________________
14 CHARLES W. DANIELS, Justice




                                        21